DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  The claims states “the he” in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeder (US-6,106,661) in view of Suzuki (US-2002/0083577) and Meikle (US-5,698,455).
	Regarding claim 1, Raeder (US-6,106,661) discloses a polishing pad (polishing pad 920) for chemical mechanical polishing (CMP) comprising:
a layer (top pad 922) having a surface configured to polish (“polishing pad” 920); an indicator (932c) embedded in the layer (920) (Fig. 9),
wherein the indicator (932c) is located at a second depth (d3) (Fig. 9).  Raeder fails to disclose a plurality of grooves indented into the surface of the layer, wherein each of the plurality of grooves has a first depth and the second depth is equal to or less than the first depth.  Raeder also fails to disclose the indicator is fluorescent.  

	As to the second depth being equal to or less than the first depth, since Raeder teaches “[t]he final indicator 932c may, for example, then be used to indicate a wear level w3 corresponding to the pad end of lifetime” [Raeder; col. 5, lines 7-10], and Suzuki teaches this occurs at as the sidewalls of the grooves are worn down [Suzuki; paragraph 0086], it therefore would have been obvious to one of ordinary skill in the art to make second depth, the depth of the final indicator 932c of Raeder, less than the first depth, ideally the depth of the grooves, as shown in Figure 14 of Suzuki, indicating the wearing away of the grooves and/or end of life [Suzuki; paragraph 0086].   
As to the color inserts being fluorescent, Meikle (US-5,698,455) teaches a layer (pad 10) having a surface configured to polish; and a fluorescent indicator (“fluorescence characteristics”) embedded in the layer (pad 10) (“the radiation source is used to cause the pad to fluoresce”) [Meikle; col. 3, lines 36-37].  Since Meikle is pertinent to optical detection of a colored indicator in a polishing pad, it therefore would have been obvious to one of ordinary skill in the art to use fluorescence for the indicator of Raeder in order to make the color more visible to a detector, such as that of Meikle [Meikle; col. 3, liens 36-37], by absorbing the light and emitting back the light with a longer wavelength resulting in more visibility as is known in the art of fluorescent colors.  
	Regarding claim 2, Raeder, as modified, discloses the polishing pad of Claim 1, wherein a portion of the indicator is disposed within a portion of the plurality of grooves (Suzuki shows the indicator 306 being disposed within the groove 302 in Figure 14).  
Regarding claim 4, Raeder, as modified, discloses the polishing pad of Claim 1, wherein the fluorescent indicator covers a portion of the surface (Fig. 7).  Raeder discloses the use of multiple inserts 932a, 932b, 932c as portions of a single indicator 932a-932c.  Raeder also discloses an indicator 732 in Figure 2 covering a portion of the surface (Fig. 7).  Since Raeder teaches multiple indicators are used to indicate different wear levels (Fig. 9) and also discloses one wear level can be the distance from a surface of the polishing pad (Fig. 7), it therefore would have been obvious to one of ordinary skill in the art to modify the single indicator 932a-932c with another portion, such as top portion 732, to indicate a wear level comprising the layer.
	Regarding claim 5, Raeder, as modified, discloses the polishing pad of Claim 1, wherein a top surface of the fluorescent indicator is substantially leveled with the surface (embodiment in Figure 7 uses an indicator 732 indicating surface wear).

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeder (US-6,106,661) in view of Suzuki (US-2002/0083577) and Meikle (US-5,698,455) and further in view of Shi (US-2017/0157733).
	Regarding claim 3, Raeder, as modified, discloses the polishing pad of Claim 1, but fails to disclose wherein the fluorescent indicator is separated from the plurality of grooves.
	However, Shi (US-2017/0157733) teaches an indicator (mark structure 130) separated from the plurality of grooves (trenches 21 between polishing layers 120).  Since Raeder teaches multiple indicators can be used (Fig. 9), it therefore would have been obvious to one of ordinary skill in the art to modify the non-grooved portion (i.e. portion “separated from the plurality of grooves”) of the pad of Raeder, as modified by Suzuki, and as taught by Shi, with the colored indicators of Raeder in order indicate the consumption level of the uppermost polishing layer 120 [Shi; paragraph 0032].  
	Regarding claim 6, Raeder, as modified, discloses the polishing pad of Claim 1, but fails to disclose wherein the layer has a first shore D hardness, the fluorescent indicator has a second 
	However, Shi (US-20170157733) teaches wherein an indicator has a hardness equal to the polishing layer (“mark structures 130 and the polishing layer 120 may demonstrate same conditions such as hardness”) [Shi; paragraph 0035].  Since Shi teaches that the mark structures should be consumed with the polishing layer, it therefore would have been obvious to one of ordinary skill in the art to make the indicator and the polishing layer have the same properties such as hardness, as taught by Shi, in order to demonstrate equivalent consuming rates for accurate indication [Shi; paragraph 0035].  

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeder (US-6,106,661) in view of Suzuki (US-2002/0083577) and Meikle (US-5,698,455) and further in view of Frauenrath (US-2012/0301724).	
Regarding claim 7, Raeder, as modified, discloses the polishing pad of Claim 1, but fails to disclose wherein the fluorescent indicator comprises small molecule fluorescent material.
	However, Frauenrath (US-2012/0301724) teaches small molecular weight materials (weights including those under 1,000, which applicant describes as small molecular weight) [Application Publication; paragraph 0037] provide good solubility [Frauenrather; paragraph 0098].  Therefore, it would have been obvious to one of ordinary skill in the art to use small molecule fluorescent material for the fluorescent material of Raeder, as modified by Meikle, in order to provide good dispersion of the fluorescent material in creation of the dye [Frauenrather; paragraph 0098].  
	Regarding claim 8, Raeder, as modified, discloses the polishing pad of Claim 7, but fails to disclose wherein the fluorescent indicator comprises fluorescein, anthracene, coumarin, acridine, thionin, rhodamine, pyrene, perylene, and their derivatives.

	Regarding claim 9, Raeder, as modified, discloses the polishing pad of Claim 7, wherein the indicator comprises a non-fluorescent polymer [Raeder; col. 3, line 66 – col. 4, line 9], but fails to disclose the indicator comprises fluorescent polymer matrix of the small molecule fluorescent material.
However, Frauenrath (US-2012/0301724) teaches small molecular weight materials (weights including those under 1,000, which applicant describes as small molecular weight) [Application Publication; paragraph 0037] provide good solubility [Frauenrather; paragraph 0098].  Therefore, it would have been obvious to one of ordinary skill in the art to use small molecule fluorescent material for the fluorescent material of Raeder, as modified by Meikle, in order to provide good dispersion of the fluorescent material in creation of the dye [Frauenrather; paragraph 0098].  
	Regarding claim 11, Raeder, as modified, discloses the polishing pad of Claim 1, but fails to disclose wherein the fluorescent indicator comprises fluorescent polymer matrix having fluorescent functional groups covalently attached to a polymer backbone or to a polymer side chain.
	However, Frauenrath teaches wherein the fluorescent indicator comprises fluorescent polymer matrix having fluorescent functional groups covalently attached to a polymer backbone (“In order to prevent the molecule migration inside the nanoparticles, which eventually limits the pigment efficiency and durability, the dye molecules can be functionalized to be covalently linked to the polymer backbone in the course of the polymerization process (Patent application US2004063889A1)”) [Frauenrath; paragraph 0011].  Since Frauenrath is pertinent to fluorescent dyes, it therefore would have been obvious to one of ordinary skill in the art to use the fluorescent .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeder (US-6,106,661) in view of Suzuki (US-2002/0083577) and Meikle (US-5,698,455) and further in view of Frauenrath (US-2012/0301724) and Cook (US-6,036,579).
	Regarding claim 10, Raeder, as modified, discloses the polishing pad of Claim 9, but fails to disclose wherein a concentration of the non-fluorescent polymer in the fluorescent polymer matrix is greater than 30%.
	However, Cook (US-6,036,579) teaches additives, which includes dyes, do not exceed 40 percent, preferably not exceeding 25 percent [Cook; col. 2, lines 45-50].  Therefore, since the dye is added to the non-fluorescent material forming the pad, it therefore would have been obvious to add a dye (the fluorescent dye) to the pad polymer (the non-fluorescent polymer) in a concentration not greater than 30% as claimed in order to produce a pad of sufficient pad material suitable polishing pad with high performance [Cook; col. 1, lines 49-54].

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2002/0083577) in view of Meikle (US-5,698,455) and Raeder (US-6,106,661).
	Regarding claim 12, Suzuki (US-2002/0083577) discloses a method for forming a indicator in a polishing pad, comprising:
receiving a polishing pad (301) having a surface and a plurality of grooves (302) indented into the surface (Fig. 14);
applying a material (indicator 306) over the polishing pad (301); and
Suzuki fails to disclose that the material is fluorescent.  Suzuki fails to disclose curing the material to form the indicator embedded in the polishing pad.

As to the curing of the material, Raeder (US-6,106,661) discloses curing the fluorescent material to form the fluorescent indicator embedded in the polishing pad (Raeder teaches at least partially curing the insert 832, inserting the insert 832 into a pad during the curing process, and then proceeding to cure the entire pad, including the indicator) [Raeder; col. 4, lines 52-59].  Since the indicator material must be cured to hard and part of the pad, it therefore would have been obvious to one of ordinary skill in the art to cure the indicator material to form the indicator embedded in the polishing pad so as to be an integral part of the pad [Raeder; col. 4, lines 52-59].  
Regarding claim 13, Suzuki discloses the method of Claim 12, further comprising forming a recess (the portion of the groove containing the indicator 306 is considered a recess) in the polishing pad (Fig. 14), wherein the material (306) is applied to fill the recess (Fig. 14).
	Regarding claim 14, Suzuki discloses the method of Claim 13, wherein each of the plurality of grooves (302) has a first depth, the recess (groove 302 with indicator 306) (Fig. 14) has a second depth, and the second depth is equal to the first depth (Fig. 14).
	Regarding claim 15, Suzuki discloses the method of Claim 13, wherein the recess (groove 306) is coupled to at least one of the plurality of grooves (306) (Fig. 14).
	Regarding claim 16, Suzuki discloses the method of Claim 13, wherein the recess (groove containing indicator 306) is separated from the plurality of grooves (302) (Fig. 14).

    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale

	
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meikle (US-5,698,455) in view of Suzuki (US-2002/0083577).
Regarding claim 17, Meikle (US-5,698,455) discloses a method for monitoring a polishing pad, comprising:
receiving a polishing pad (polishing pad 10) having a surface (upper surface) (Fig. 4) , and a fluorescent indicator (“fluorescence characteristics”) exposed through the surface [Meikle; col. 3, lines 35-41];
providing a UV light source (“ultraviolet light” from radiation source 30) and a fluorescent detector (“electromagnetic radiation detection device, or photodetector, 40”) [Meikle; col. 3, lines 35-41];
performing a polishing operation and monitoring a fluorescent signal by the fluorescent detector (“[m]easurements may also be taken after each wafer is planarized or at intervals through the life of the pad”) [Meikle; col. 2, lines 11-14]; and

Meikle fails to disclose a plurality of grooves indented into the surface.
As to the grooves, Suzuki (US-2002/0083577) teaches a plurality of grooves (grooves 302) indented into the surface of layer (pad 100) (Fig. 4). Since Suzuki teaches grooves are an improvement for polishing pads for use with slurry and Raeder teaches that CMP pad for use with a slurry [Raeder; col. 5, lines 5-8], it therefore would have been obvious to one of ordinary skill in the art to add grooves as taught by Suzuki into the pad of Raeder in order to prevent the accumulation of waste between pad and workpiece during polishing and thus create an enhanced and stable polishing performance [Suzuki; paragraph 0014].  
	Regarding claim 18, Meikle, as modified, discloses the method of Claim 17, wherein the plurality of grooves has a first depth before the performing of the polishing operation, a second depth when the fluorescent signal is absent, and the second depth is less than the first depth.  The depth of the grooves before polishing (i.e. first depth) are least worn than after the polishing, the second depth, where the fluorescent visibility is absent/reduced (“correlation between fluorescence characteristics and pad performance has been noted in pads that have been exposed to such conditions”) [Meikle; col. 2, lines 17-20] (“measure of intensity versus wavelength of electromagnetic radiation is used to determine when the pad should be replaced”) [Meikle; col. 3, lines 42-45].

    PNG
    media_image2.png
    324
    436
    media_image2.png
    Greyscale

	Regarding claim 19, Meikle, as modified, discloses the method of Claim 18, wherein a difference between the first depth (depth of the grooves before polishing) and the second depth (grooves after polishing) is equal to a value (Fig. 14) or to the first depth (where second depth is considered to be zero, then the first depth subtracted by the second depth, or zero, would be equal to the first depth).  

    PNG
    media_image3.png
    324
    436
    media_image3.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meikle (US-5,698,455) in view of Suzuki (US-2002/0083577) and further in view of “Photo-Diode” (hereinafter NPL1).
	Regarding claim 20, Meikle discloses the method of Claim 17, wherein the fluorescent detector is a photodetector, but fails to disclose the photodetector is a photodiode.  However, photodiodes are well known types of photodetectors, as evidenced by NPL1 (https://www.rfwireless-world.com/Terminology/Advantages-and-Disadvantages-of-Photodiode.html) and therefore it would have been obvious to one of ordinary skill in the art to use a photodiode for the photodetector of Meikle due to its commercial availability as well as numerous advantages including reduced noise and increased sensitivity to light [NPL1; Advantages, Disadvantages].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOEL D CRANDALL/Examiner, Art Unit 3723